10-3610-pr
         Hubrecht v. Artus

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of January, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                         Chief Judge,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                         Circuit Judges.
11
12
13
14       LOUIS HUBRECHT,
15
16                                     Petitioner-Appellant,
17
18                      -v.-                                                10-3610-pr
19
20       DALE ARTUS, Superintendent, Clinton
21       Correctional Facility Dannemore, New York,
22       ATTORNEY GENERAL OF NEW YORK STATE,
23
24                                     Respondents-Appellees.
25
26
27       FOR PETITIONER:               STEPHANIE CARVLIN, New York, NY (Robert
28                                     C. Gottlieb, New York, NY, on the brief).
29
30       FOR RESPONDENTS:              HILARY HASSLER, Assistant District
31                                     Attorney (Eleanor J. Ostrow, Assistant
32                                     District Attorney), for Cyrus R. Vance,
33                                     Jr., District Attorney for New York
34                                     County, New York, NY.
1
2         Appeal from the United States District Court for the
3    Southern District of New York (Holwell, J.).
4
5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

6    AND DECREED that the judgment of the district court be

7    AFFIRMED.

8        Petitioner-Appellant Louis Hubrecht appeals from an

9    August 13, 2010 judgment of the United States District Court

10   for the Southern District of New York (Holwell, J.), denying

11   his petition for a writ of habeas corpus brought pursuant to

12   28 U.S.C. § 2254.   Hubrecht challenges his conviction of

13   Murder in the Second Degree, in violation of New York Penal

14   Law § 125.25[1], following a jury trial in New York Supreme

15   Court.   Hubrecht contends that his constitutional rights to

16   a fair trial and to present a defense were violated on three

17   grounds: (1) the trial court failed to charge the jury with

18   a justification defense; (2) the trial court did not permit

19   Hubrecht to introduce documentary evidence to support a

20   justification defense; and (3) the trial court did not

21   permit Hubrecht to introduce his statements that he had shot

22   the victim in self-defense, while allowing the State to

23   introduce testimony that, according to Hubrecht, falsely

24   implied that he had made no statements to that effect.      We


                                   2
1    assume the parties’ familiarity with the underlying facts

2    and procedural history of the case.

3        “We review a district court’s decision to grant or deny

4    a habeas petition de novo and its findings of fact for clear

5    error.”     Hemstreet v. Greiner, 491 F.3d 84, 89 (2d Cir.

6    2007).    This Court must resolve three questions in

7    evaluating a habeas corpus claim arising from a state

8    court’s refusal to give a requested justification charge:

9    “First, was [the defendant] entitled to a justification

10   charge?    Second, if so, did the failure to give one result

11   in a denial of due process?     Third, if so, did the state

12   court’s contrary conclusion constitute an unreasonable

13   application of clear Supreme Court law?”     Jackson v.

14   Edwards, 404 F.3d 612, 621 (2d Cir. 2005).

15       This Court’s role “is not to interpret New York’s law

16   of justification, but to determine whether the evidence was

17   sufficient to warrant a justification charge under that

18   law.”     Davis v. Strack, 270 F.3d 111, 124 n.4 (2d Cir.

19   2001).    Under New York law, “[i]n order to be entitled to a

20   justification instruction, a defendant must show both that

21   he subjectively believed that deadly force was necessary

22   under the circumstances and that a reasonable person in his


                                     3
1    situation would have held this belief.”     Blazic v.

2    Henderson, 900 F.2d 534, 540 (2d Cir. 1990) (citing People

3    v. Goetz, 497 N.E.2d 41, 52 (N.Y. 1986)).    Moreover, “[i]f a

4    defendant who is confronted with deadly physical force knows

5    he can retreat with complete safety but fails to do so, the

6    justification defense is lost.”    Jackson, 404 F.3d at 623

7    (citing N.Y. Penal Law § 35.15(2)(a)).

8           A justification charge is warranted “if on any

9    reasonable view of the evidence, the fact finder might have

10   decided that defendant’s actions were justified.”       People v.

11   Padgett, 456 N.E.2d 795,797 (N.Y. 1983).    “In determining

12   whether the evidence warrants a justification charge, the

13   reviewing court must view the record in the light most

14   favorable to the defendant.”    Jackson, 404 F.3d at 622.     But

15   the “court is not required to adopt an artificial or

16   irrational view of the evidence in deciding whether a

17   justification charge is warranted.”    Blazic, 900 F.2d at

18   540.

19          Having carefully reviewed the record in the light most

20   favorable to Hubrecht, we conclude that no reasonable view

21   of the evidence supported a justification charge for

22   substantially the same reasons stated by the district court


                                    4
1    in its thorough and well-reasoned memorandum and order.

2    Accordingly, Hubrecht’s contention that the trial court’s

3    denial of his request for a justification charge violated

4    his rights to a fair trial and to present a defense is

5    without merit.

6        With respect to Hubrecht’s remaining claims, although a

7    defendant has the fundamental right to present evidence and

8    call witnesses in his own defense, see Chambers v.

9    Mississippi, 410 U.S. 284, 302 (1973), states are permitted

10   “to exclude evidence through the application of evidentiary

11   rules that themselves serve the interests of fairness and

12   reliability—even if the defendant would prefer to see that

13   evidence admitted,” Crane v. Kentucky, 476 U.S. 683, 690

14   (1986).   An erroneous evidentiary ruling does not rise to

15   the level of constitutional error unless “the omitted

16   evidence [evaluated in the context of the entire record]

17   creates a reasonable doubt that did not otherwise exist.”

18 Jones v. Stinson, 229 F.3d 112, 120 (2d Cir. 2000)

19   (alteration in original) (internal quotation marks omitted).

20       We agree with the district court that the trial court’s

21   exclusion of the documents in the victim’s luggage cart was

22   not error, let alone error of a constitutional dimension,


                                   5
1    because those documents were effectively irrelevant to

2    Hubrecht’s self-defense theory.    At most, the documents

3    showed that the victim had a long-standing antagonistic

4    relationship with Hubrecht.   But evidence of that non-

5    violent relationship did not suggest that she was the

6    initial aggressor on the morning of the shooting.    The trial

7    court was within its discretion in excluding the documents

8    as cumulative of other admissible evidence that had already

9    established that the antagonistic relationship existed.

10       Finally, with respect to Hubrecht’s last claim, we

11   agree with the district court’s reasoning in concluding that

12   the manner in which the prosecutor examined three witnesses

13   did not falsely imply that Hubrecht had not stated to anyone

14   that he acted in self-defense.    In addition, we note that it

15   was unlikely that the jury was left with the false

16   impression that Hubrecht never asserted self-defense on the

17   day of the shooting because defense counsel had elicited

18   testimony from several officers establishing that they

19   “heard something about self-defense” and knew that a hammer

20   was involved when they arrived at the scene of the shooting.

21   Because the prosecutor’s questions were not misleading,

22   there is no merit to Hubrecht’s argument that his hearsay



                                   6
1    claims of self-defense to the 911 operator and the officers

2    at the precinct should have been admitted at trial to

3    correct any alleged false impression.

4        We have considered Hubrecht’s remaining arguments and

5    find them to be without merit.   For the foregoing reasons,

6    the judgment of the district court is hereby AFFIRMED.

 7
 8                              FOR THE COURT:
 9                              Catherine O’Hagan Wolfe, Clerk
10
11




                                  7